                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Darren Brady

      v.
                                             Case No. 19-cv-616-SM
Family Dollar, Inc., et al




                                 ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated June 19, 2019.



                                      ____________________________
                                      Steven J. McAuliffe
                                      United States District Judge

Date: July 9, 2019

cc:   Darren Brady, pro se
